Citation Nr: 1116916	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-43 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a right shoulder disorder (claimed as bursitis).

3.  Entitlement to service connection for a left shoulder disorder (claimed as bursitis).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial compensable rating for status post septoplasty.

6.  Entitlement to an initial compensable rating for hemorrhoids.

7.  Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran withdrew his request for a Board hearing in a December 2009 statement.

The Veteran is unrepresented, and submitted several statements after the issuance of the October 2009 Statement of the Case (SOC) without a waiver of RO review.  The Board notes, that in regards to the issues decided in this opinion, that the additional evidence received after October 2009, is either redundant or irrelevant.  The additional evidence included a statement by the Veteran that he served his country honorably and that he believes he is entitled to the benefits he is requesting, and he noted he was depressed and dealing with a foreclosure (the issue of depression is referred below).  He submitted a notification letter that he is behind on his mortgage payments.  He also submitted a statement from a private physician which noted that his wife could not work at the moment and suffered from health difficulties.  As this additional evidence does not pertain to the Veteran's claims for bilateral hip disorders or bilateral shoulder disorders, the Board is free to address these issues.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of: entitlement to service connection for bilateral hearing loss; entitlement to an initial compensable rating for status post septoplasty; entitlement to an initial compensable rating for hemorrhoids; and entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral hip disability for VA compensation purposes.

3.  The Veteran is not shown to have a current right shoulder disability for VA compensation purposes.

4.  There is no persuasive evidence or opinion of a medical relationship, or nexus, between a left shoulder disorder and service.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A right shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  A left shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in July 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2008 and July 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the July 2008 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  Regarding his left shoulder, he was afforded a VA medical examinations in January 2009 to assess the current nature of his claimed disability.

For the right shoulder, and bilateral hip disability claims, the Veteran was not provided a VA examination.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  The Veteran's service treatment records do not indicate any complaints of bilateral hip pain or right shoulder pain (there is an indication of left shoulder pain, which is why the Veteran received a VA examination of his left shoulder), and the Veteran has provided no medical evidence indicating that he has a current right shoulder disability or bilateral hip disability.  Therefore, VA examinations were not required.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hips

In July 2008, the Veteran filed a claim for hip pains.  He indicated that his disability began in May 1992, but that he did not receive treatment until March 1994 (these dates were provided for hips, shoulder, and hearing loss, so it is unclear if the dates apply to all three or just one of the claims).

Service treatment records do not show any complaints of or treatment for hip pain.  In April 1979, the Veteran was involved in a motor vehicle accident, where he was a passenger in a car that struck a parked vehicle, and was "projected" through the windshield of the car.  There was no indication of hip or leg injury.  In October 1985, he was noted to have been kicked in the right thigh during a basketball game.  The examiner noted a full extension and flexion, and he was assessed with a contusion.  On an August 1986 Chapter 14 report of medical history physical examination report, the Veteran related that he had cramps in his legs, but explained that this was "leg cramps following strenuous physical training", and that he believed this was normal for him.  The associated Chapter 14 physical examination report included a normal clinical evaluation of the spine and lower extremities.  The remaining service treatment records are silent for complaints or findings regarding either hip.

VA treatment records do not contain complaints of or treatment for hip pain.  In a December 2008 primary care history note, the Veteran related taking Goodies powders and Aleve for his ailments.  He also reported that his leg started giving out on him.  On evaluation of his extremities there was no edema, clubbing or cyanosis, and the peripheral pulses were intact.  There was no obvious deformity or asymmetry, and no muscle atrophy.  He was assessed with leg pain.

Given its review of the record, the Board finds that service connection for the claimed bilateral hip disorders is simply not warranted.  While the Veteran has indication he has bilateral hip pain, the Board notes that "pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Even in this regard, the Veteran did not complain of hip pain in service or to medical care providers post-service, as there is no evidence in the record of treatment for bilateral hip pain.  Thus, there are no disorders related to the service.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  To prevail on the issue of service connection there must be:  (1) medical evidence of a current disability; (2) medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; (3) and medical evidence of a nexus between an in- service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present case, neither a competent diagnosis of any current arthritis of the hip or hip pain nor medical evidence of a nexus between any claimed in-service event or injury and any current hip complaints have been provided.  In fact, although the Veteran complains of hip pain, he did not give an indication as to how this hip pain was related to service.  Therefore, the claim for service connection for bilateral hip disorder must be denied.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, other than applying for service connection for bilateral hip pain, the Veteran has not supplied any statements or evidence that shows he currently has a medical disability or that the disability began in service, or is otherwise related to service.  From the Veteran's statements to VA treatment providers and in statement provided in the claims file, it appears he believes that because he served his country, his disabilities therefore warrant service connection.  Unfortunately, he has not presented evidence of a chronic hip disorder, and the record shows that he has no complaints of bilateral hip pain in service or post-service, he has not contended continuity of symptomatology, and he currently has no bilateral hip diagnosis.  As such, he simply does not meet the legal requirements for service connection.  

Bilateral Shoulders

In July 2008, the Veteran filed a claim for right and left bursitis.  He indicated that his disability began in May 1992, but that he did not receive treatment until March 1994 (these dates were provided for hips, shoulder, and hearing loss, so it is unclear if the dates apply to all three or just one of the claims).

Service treatment records do not show any complaints of or treatment for a right shoulder disability.  In May 1976, the Veteran complained of left shoulder pain following an injury while throwing a basketball.  He had decreased range of motion of his left shoulder and was diagnosed with muscle strain.  He was given a sling to wear for two days.  A January 1978 physical examination report included a normal clinical evaluation of the upper extremities and spine; and he did not complain of shoulder pain.  As noted above the Veteran was in a motor vehicle accident in April 1979, and complained of pain in the neck and upper back.  Evaluation of his extremities was noted to be "intact, [with] good strength."  He was noted to have muscular soreness of his neck with painful range of motion.  A line of duty determination was made in May 1979 regarding the motor vehicle accident.  The Veteran was noted to have suffered from facial lacerations and a contusion to the forehead due to the accident.  

In December 2008, the Veteran sought treatment at the Columbia VAMC for right arm pain.  He noted when he tried to cut his own hair he had to use his left arm to raise his right arm.  On examination, there were no obvious deformities or asymmetry.  There was no muscle atrophy.  He had tenderness to the scapular spine and adjacent musculature upon palpation.  He had no weakness of external rotation or midarc abduction.  He was assessed with shoulder pain, and use of salisylate (aspirin) was recommended.

In January 2009, the Veteran was afforded a VA joints examination regarding his claim for left shoulder service connection; the claims file was reviewed in conjunction with the examination.  The physician noted the Veteran's 1976 in-service left shoulder injury, a normal clinical evaluation of the spine and upper extremities on examination in January 1979, and again in August 1986.  The Veteran reported his left shoulder problem began in the time frame of 1991, although he was uncertain of any injury at that time, or whether he sought medical care.  He reported he had intermittent left shoulder problems since leaving service, which had been relatively consistent over time.  He noted he had not sought medical care for his left shoulder since leaving service.  He indicated he had not suffered any subsequent injury since service.  On physical examination his left shoulder was nontender.  His abduction was 180 degrees, flexion was 180 degrees, external rotation was to 80 degrees and internal rotation was to 80 degrees.  His motion was pain free and was not additionally limited upon repetition.  An x-ray of the shoulder was read to show no abnormality.  He was assessed with mild chronic strain of the left shoulder.  The examiner opined that it was less likely than not that the Veteran's shoulder problems were directly related to service as he only suffered one minor injury to his left shoulder in service, and the rest of his history and physical examinations were normal.  The only abnormality noted during the examination (January 2009) was a minimal decrease in external and internal rotation.

Considering the pertinent evidence of record in light of the above-cited legal authority, the Board finds that service connection for a right shoulder disorder, and service connection for a left shoulder disorder are not warranted.

Regarding the right shoulder, there is no evidence of an in-service injury.  The first complaint regarding the right shoulder occurred in 2008, roughly 16 years after the Veteran was discharged from service.  Additionally, the Veteran was assessed with right shoulder pain, which is not a diagnosis.  Again, the Board notes that "pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To prevail on the issue of service connection there must be:  (1) medical evidence of a current disability; (2) medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; (3) and medical evidence of a nexus between an in- service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  Here, there is no evidence of an in-service right shoulder injury, and there is no evidence of a current diagnosis.  Again, as noted above, regarding the Veteran's credibility, the Board believes that he has right shoulder pain; however, he has not presented statements of continuity of symptomatology.  As such, the evidence does not show that service connection for a right shoulder disorder is warranted.

Regarding the left shoulder, the Veteran had an in-service injury in 1976, which appeared to have resolved because subsequent examinations of the upper extremities were normal and the Veteran indicated that he did not have any shoulder trouble (provided a negative history) on subsequent examination (including one three years later in 1979).  Here, the January 2009 VA examination included a diagnosis of mild chronic left shoulder strain.  As such, unlike with the right shoulder, the first element of the service connection claim, a current disability, is satisfied.  While he had an injury in 1976, he described during the VA examination that his left shoulder pain began in 1991.  There are no in-service records showing treatment in 1991, and the Veteran admitted he did not recall how he injured himself or if he sought treatment afterwards.  He felt that he has had intermitted left shoulder pain since 1991, although he noted in written statements that he did not seek medical treatment due to costs associated with private treatment.  

As noted above, the Board must assess the credibility of the Veteran.  Here the Board notes that the Veteran is minimally credible, simply because he is vague/uncertain regarding his past medical history.  He is unsure if he injured his shoulder in 1991, and if so, how he injured it.  He is also unsure if he sought treatment in service.  However, he did seek treatment for many other ailments while in service, so the Board finds it odd that he would have not sought treatment for his left shoulder had there been a problem.  Moreover, there is simply no medical evidence or opinion suggesting a relationship between his current mild chronic left shoulder strain and service.  The Veteran has not identified, presented, or alluded to the existence of such medical evidence or opinion.  The January 2009 VA examiner provided a negative nexus opinion regarding the Veteran's current disability and service.  The examiner also emphasized that the Veteran's diagnosis of strain was based on minimal loss of rotational motion.  In short, there is no competent medical evidence to support the claim for service connection for a left shoulder disorder.

For the foregoing reasons, the record does not provide a basis for service connection for bilateral hip disorders, right shoulder disorder, and left shoulder disorder.  As the Board finds that the preponderance of the evidence is against the appellant's claims, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for a right shoulder disorder (claimed as bursitis) is denied.

Entitlement to service connection for a left shoulder disorder (claimed as bursitis) is denied.


REMAND

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 157.

A review of service treatment records reveals numerous complaints of ear aches, and treatment for bilateral ear infections.  Additionally, audio testing in service  appears to show a decrease in hearing.


HERTZ
Date
Ear
500
1000
2000
3000
4000
November 1975
RIGHT
25
20
10
--
5

LEFT
25
25
15
--
5
June 1978
RIGHT
20
30
10
--
15

LEFT
20
25
10
--
20
August 1978
RIGHT
30
20
15
10
--

LEFT
40
35
30
30
30
January 1979
RIGHT
25
15
5
5
5

LEFT
20
15
10
15
20
October 1981
RIGHT
25
25
5
5
25

LEFT
15
10
10
15
20
July 1985
RIGHT
5
25
0
10
15

LEFT
10
20
10
5
25
August 1986
RIGHT
10
10
10
10
10

LEFT
10
10
10
10
10
July 1987
RIGHT
20
15
10
0
15

LEFT
20
20
10
20
25
June 1989
RIGHT
10
20
10
20
20

LEFT
25
20
15
30
35
May 1991
RIGHT
20
25
15
25
30

LEFT
20
35
20
40
45

The Veteran was afforded a VA audio examination in November 2008.  His Maryland CNC speech recognition scores were 92 percent bilaterally.  He was noted to have clinically normal hearing bilaterally.  Although he did not meet the requirements of 38 C.F.R. § 3.385 in puretone threshold values, he did meet the speech recognition criteria.  No medical opinion was requested during this examination.  As the Veteran does meet the criteria under 38 C.F.R. § 3.385 (which only requires one of the three criteria listed to be fulfilled), he should be scheduled for another VA examination, with review of his claims file/service treatment records, and a medical opinion should be solicited.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35. The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.  The Veteran's DD Form 214 listed his military occupational specialty as 11B - Infantryman, for over 16 years . A review of the Army Enlisted Military Occupational Specialties indicates that the 11B MOS exposure to hazardous noise is considered "highly probable".  The Veteran's exposure to hazardous noise is conceded.  Under the FL 10-35 guidelines, VA is obligated to request a VA audiometric examination for an opinion to determine if there is a medical nexus between noise exposure in service and any present hearing disorder.

The Veteran contends that his status post septoplasty and hemorrhoids are more severe than contemplated by his noncompensable ratings.  He was last provided VA examinations for these disabilities in November 2008, nearly 2.5 years old at the time of this decision.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  On remand, the Veteran should be scheduled for an additional VA sinus examination and a VA hemorrhoids examination to determine the current severity of his conditions.

Regarding the Veteran's claim for entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities; it would be too soon at this juncture to adjudicate this issue as his service-connected disabilities are being remanded for evaluation for increased evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, this claim should be remanded pending the outcome of his increased rating claims. If he receives compensable ratings for his service-connected disabilities, then he will not meet the criteria under 38 C.F.R. § 3.324.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment pertinent to any of the claims remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audio examination, to evaluate his hearing loss, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  In this case, exposure to hazardous noise in service is highly probable.  Following examination of the Veteran and a review of the record, the examiner should identify any current bilateral hearing loss/ear disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss was incurred or aggravated as a result of active service.

3.  The AMC/RO should arrange for the Veteran to undergo a VA nose, throat, larynx, and pharynx examination by a physician to determine the current severity of his status post septoplasty.  The Veteran's entire claims file must be made available to the examining physician for review in this case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Nose, Throat, Larynx, and Pharynx Examination.  The examination must be conducted following the instructions contained therein.

4.  The AMC/RO should arrange for the Veteran to undergo a VA rectum and anus examination by a physician to determine the current severity of his hemorrhoids.  The Veteran's entire claims file must be made available to the examining physician for review in this case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Rectum and Anus Examination.  The examination must be conducted following the instructions contained therein.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

6.  After ensuring that the development is complete, re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


